DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In communications filed on 01/25/2019, claims 1-12 are pending in this examination.
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   This examination is in response to US Patent Application No. 16/257,638.
Claim Rejections - 35 USC § 103
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 


Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over of US Patent No. 2016/0028759 issued to Visbal  and in view of US Patent No. 2017/0048267 issued to Yampolskiy( filed in IDS 09/26/2019).
Regarding claims 1, 5, and 9, Visbal discloses a non-transitory recording medium on which an evaluating program related to a cyberattack is recorded, the evaluating program making a computer perform: collecting a plurality of pieces of cyberattack information[ ¶39,  see FIG. 1, the threat reputation module 152 may use network security information from the data sources 102, 104, 106, and 108 (including network threats, time, location, IP address, and so forth)]; and
analyzing the collected plurality of pieces of cyberattack information [¶39, weights generated by the weighting module 156, and/or additional information such as an IP address's membership in a "blacklist" or a "watch list" in a data source, to generate threat reputation scores for individual IP addresses and/or groups of IP addresses.  Various methods for generating the threat reputation scores are further discussed below.  Depending on the embodiment, network threats may include various suspicious, unwanted, and/or illegal activities]; and
 identifying an address of a cyberattack source included in the plurality of pieces of cyberattack information[¶40,  the usage score module 154 may use network security information from data sources 102, 104, 106, and 108 (including network attacks, time, location, IP address, and so forth), weights generated by the weighting module 156, and/or additional information such as an IP address's membership in a trusted employee list or inclusion in a  identifying potentially important IP addresses that the administrators 130 or the users 120 should pay special attention to]; and
 determining an address group as a monitoring target of the cyberattack based on the identified address[ ¶40, the usage score module 154 may use network security information from data sources 102, 104, 106, and 108 (including network attacks, time, location, IP address, and so forth), weights generated by the weighting module 156, and/or additional information such as an IP address's membership in a trusted employee list or inclusion in a trusted user list in a data source, to generate usage scores for individual IP addresses and/or groups of IP addresses.], and [¶41,  The reporting module 158 may also send scores to the users 120 and/or administrators 130 directly in a summarized report, identifying potentially important IP addresses that the administrators 130 or the users 120 should pay special attention to].
Visbal does not explicitly disclose, however, Yampolskiy discloses calculating an evaluation value related to reliability of setting the address group as the monitoring target according to a state of detection of a cyberattack from an address included in the determined address group [¶82, as one example of the utilization of confidence levels throughout the scorecard system's 200 operation, the scorecard system 200 may calculate a confidence level while performing security signal collection 210 to provide a level of reliability for the collected data.  For example, the scorecard system 200 may associate a high confidence level with a malware event associated with an IP within the range of IPs determined to be associated with an entity using IP mapping module 213.  In contrast, the scorecard system may 
and performing an output corresponding to the calculated evaluation value [¶84, the utilization of confidence levels throughout the scorecard system's 200 operation, the scorecard system 200 may calculate a confidence level while performing benchmarking 230 to provide a level of reliability for the overall cybersecurity risk score calculated for an entity.  For example, the scorecard system 200 may associate a high confidence level with an overall cybersecurity risk score calculated with benchmarking module 230 when the data relied upon and the contextualization processes performed are each associated with low confidence levels.  In contrast, the scorecard system may associate a low confidence level with an overall cybersecurity risk score calculated with benchmarking module 230 when the data relied upon and the contextualization processes performed are each associated with high confidence levels.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Visbal with the teaching Yampolskiy in order for calculating an entity's cybersecurity risk and benchmarking the calculated risk by collecting data and calculating a security score for at least one of the one or more types of data based, at least in part, on processing of security information extracted from the at least one type of data [ Yampolskiy, Abstract, ¶2].
Regarding claims 2, 6, and 10, Visbal does not explicitly disclose, however, Yampolskiy discloses, wherein the collecting collects cyberattack information related to an activity of a given cyberattack [¶51, To determine a level of cybersecurity risk based on social engineering 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Visbal with the teaching Yampolskiy in order for calculating an entity's cybersecurity risk and benchmarking the calculated risk by collecting data and calculating a security score for at least one of the one or more types of data based, at least in part, on processing of security information extracted from the at least one type of data [ Yampolskiy, Abstract, ¶2].
Regarding claims 3, 7, and 11, Visbal discloses, wherein the calculating calculates a higher evaluation value in a case where the cyberattack is detected from an address that is different from a previously- detected address with a change in time in the address group than in a case where the cyberattack is not detected [¶50, Moreover, severity 328 may also be affected by origin of the IP address.  For example, if the IP address (new one) is from a known notorious source of hacking activities, then the severity used for calculating the threat reputation score may be higher than normal even for suspicious events of the same type], and [see FIG. 6 and corresponding text for more details, ¶¶67-77, new IP address being investigated, timestamp, calculates a threat score for the IP address.  Risk scores may be calculated in many ways using many algorithms and inputs].
Regarding claims 4,8,and 12, Visbal does not explicitly disclose, however, Yampolskiy  discloses ,  wherein the performing of the output outputs the evaluation value which is calculated for the address group based on the address group including an inquiry target address[¶82, as one example of the utilization of confidence levels throughout the scorecard reliability for the collected data.  For example, the scorecard system 200 may associate a high confidence level with a malware event associated with an IP within the range of IPs determined to be associated with an entity using IP mapping module 213.  In contrast, the scorecard system may associate a low confidence level with a malware event not associated with an IP within the range of IPs determined to be associated with an entity using IP mapping module 213].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shnowske(US2014/0283049)( IDS 09/26/2019)[ ¶8, in addition to monitoring and analyzing activity associated with a single network address which has been linked to a particular information security incident, a system implementing various aspects of the disclosure may also monitor and analyze activity associated with other network addresses in the same net block as the network address linked to the incident (e.g., within the same grouping of addresses that represents a distinct network, subnet, or other grouping of addresses as the network address linked to the incident).
Muddu(US2017/0063894)[¶145, machine learning is employed in certain embodiments to make it unnecessary to know in advance what activity constitutes a security threat or a security threat signature.  For example, a security threat may be discovered from the event data as the events occur even though that threat has not been seen before and no signature for that threat existed previously], and [0186] In certain embodiments, anomalies and threats are detected by comparing incoming event data (e.g., a series of events) against the baseline profile for an entity to which the event data relates (e.g., a user, an application, a network node or group of nodes, a software system, data files, etc.).  If the variation is more than insignificant, the threshold for which may be dynamically or statically defined, an anomaly may be considered to be detected.  The comparison may be based on any of various techniques, for example, time-series analysis (e.g., number of log-ins per hour), machine learning, or graphical analysis (e.g., in the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHRIAR ZARRINEH whose telephone number is (571)272-1207.  The examiner can normally be reached on Monday-Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on 571-272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAHRIAR ZARRINEH/Examiner, Art Unit 2497